282 F.2d 90
UNITED STATES of America ex rel. Louis FREDERICK, Petitioner-Appellant,v.Walter B. MARTIN, Warden, Attica Prison, and The People of the State of New York, Respondents-Appellees.
No. 366.
Docket 25930.
United States Court of Appeals Second Circuit.
Argued June 14, 1960.
Decided August 29, 1960.

Anthony F. Marra, Legal Aid Society, New York City (Rogers M. Doering, New York City, of counsel), for appellant.
Louis J. Lefkowitz, Atty. Gen. of State of N. Y. (Irving Galt, Asst. Sol. Gen., New York City, Alan G. Weiler, Deputy Asst. Atty. Gen., of counsel), for appellees.
Before WATERMAN, MOORE and HAMLIN,* Circuit Judges.
PER CURIAM.


1
We have been informed that petitioner died on June 6, 1960, prior to the argument of the appeal.


2
The appeal is dismissed as moot.



Notes:


*
 Of the Ninth Circuit, sitting by designation